DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     FALLON RAHIMA JALLALI,
                            Appellant,

                                    v.

  CHRISTIANA TRUST, a division of WILMINGTON SAVINGS FUND
SOCIETY, FSB, as Trustee for NORMANDY MORTGAGE LOAN TRUST,
                        SERIES 2013-15,
                             Appellee.

                              No. 4D16-3311

                          [September 6, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. CACE-07-010279
(12).

  Alan M. Medof, Boca Raton and Cyrus A. Bischoff, Miami, for appellant.

  Melissa A. Giasi of Kass Shuler, P.A., Tampa, for appellee.

PER CURIAM.

  Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.